UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6645


RICHARD D. MOISE,

                    Plaintiff - Appellant,

             v.

HOWARD COUNTY DETENTION CENTER; JACK KAVANAGH; JANINE
JACKSON; DARNELL MORANT,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-01355-RDB)


Submitted: May 27, 2020                                           Decided: June 3, 2020


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard D. Moise, Appellant Pro Se. Cynthia G. Peltzman, Senior Assistant County
Solicitor, Melissa Goldmeier, Gary W. Kuc, HOWARD COUNTY OFFICE OF LAW,
Ellicott City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard D. Moise appeals the district court’s order dismissing his complaint under

42 U.S.C. § 1983 (2018) against Howard County Detention Center and members of its

staff. On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Moise’s informal brief does not challenge the basis for the district

court’s disposition, he has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we deny the Defendants’ motion to dismiss the appeal as untimely and affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2